DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Richard J. Paciulan on 2/24/2022.
The application has been amended as follows: 

Amendments to the Claims
Claim 10. (Currently Amended) A processing apparatus, comprising:
a first device; and
a second device,
wherein the first device is configured to transmit a request packet according to an extended instruction that is generated based on a Gen-Z interface standard to [[a]] the second device, and the second device is configured to perform the request packet and transmit a response packet including a result of the performing, and
wherein the extended instruction is generated based on a vendor-defined instruction set of the Gen-Z interface standard and includes a first instruction for requesting multiplication at two locations of a memory, a second instruction for requesting division at two locations of a memory, a third instruction for requesting a right 
wherein the first to eleventh instructions each use one of the instruction encodings 0x60 to 0x6A in order.  

Allowable Subject Matter
Claims 2, 5-8, 10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first to eleventh instructions each use one of the instruction encodings from 0x60 to 0x6A in order, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first to eleventh instructions each use one of the instruction encodings 0x60 to 0x6A in order, in combination with other recited limitations in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.